Case 6:17-cv-01156-CEM-T_S Document 87 Filed 11/16/18 Page 1 of 1 PageID 1967




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JUDITH A. JAYNES, NATIONWIDE
ANESTHESIA SERVICES, INC. and
NATIONWIDE ANESTHESIA
PARTNERS, INC.,

                       Plaintiffs,

v.                                                           Case No: 6:17-cv-1156-Orl-41TBS

THOMAS L. JOHNS,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Joint Stipulation (Doc. 86), wherein the parties

stipulate to remand of this action. For the reasons set forth in the Stipulation, it is ORDERED that

this case is REMANDED to the Circuit Court of the Seventh Judicial Circuit in and for Volusia

County, Florida, Case No. 2017-10781-CIDL. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on November 16, 2018.




Copies furnished to:

Counsel of Record
Clerk of the Court for the Seventh Judicial Circuit in and for Volusia County, Florida




                                            Page 1 of 1
